Case 2:21-cv-02380-PBT Document1 Filed 05/24/21 Page 1of8

IN THE UNITED STATES DISTRICT COURT
THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

MARSHA VANHOOK
Plaintiff,
V. : Case No.:
THOMAS JEFFERSON
UNIVERSITY HOSPITAL
Defendant.
COMPLAINT
1. Plaintiff Marsha Vanhook (hereinafter “Plaintiff’), hereby files this Complaint against

i)

Defendant Thomas Jefferson University Hospital (hereinafter “Defendant”), alleging that
her rights, pursuant to the Americans with Disabilities Act (“ADA”), and its 2008
amendments, 42 U.S.C. § 12101 ef seq., Title VII of the Civil Rights Act, the Family
Medical Leave Act, have been violated, and avers as follows:

PARTIES

Plaintiff resides at 8 Hedwig Court Voorhees, NJ 08043. Plaintiff is a 44-year-old white
female who suffers from multiple mental health issues.

Defendant is an institution that is incorporated in Pennsylvania and provides services in
the City of Philadelphia, Pennsylvania, and has an address of 111 South 11" Street
Philadelphia, PA 19107.

JURISDICTION AND VENUE
Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

Subject-Matter Jurisdiction is conferred upon this Honorable Court by 28 U.S.C. § 1337
relating to “any civil action or proceeding arising out of any act of Congress regulating
commerce,” 28 U.S.C. § 1343(4), and 28 U.S.C. § 1331, and under the Americans with
Disability Act and its Amendments (“ADA”) 42 U.S.C. § 12101 ef seq. and Civil Rights
Act and FMLA

This Court may properly maintain Personal Jurisdiction over Defendant because
Detendant’s contacts with this state and this judicial district are sufficient for the exercise
of jurisdiction over Defendant to comply with the traditional notions of fair play and
substantial justice, thus satisfying the standard set forth by the United States Supreme
Court in Jnternational Shoe Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

Venue is appropriately laid in the United States District Court for the Eastern District of
10.

11.

12,

13.

14.

15.

16.

i

18.

Case 2:21-cv-02380-PBT Document1 Filed 05/24/21 Page 2 of 8

Pennsylvania pursuant to 28 U.S.C. § 1391(b)(2) inasmuch as all parties regularly
conduct business within this District and the acts complained of by Plaintiff arose herein.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

Plaintiff hereby incorporates the prior paragraphs of this Complaint as though fully set
forth at length.

Plaintiff exhausted her administrative remedies, as required under federal and state law.

Specifically, Plaintiff filed a Charge of Discrimination with the Equal Employment
Opportunity Commission (“EEOC”) on December 12, 2020.

The EEOC issued a Right to Sue on February 24, 2021. This Complaint is being filed
within ninety (90) days of Plaintiff's receipt of Right to Sue.

FACTS

Plaintiff hereby incorporates the prior paragraphs of this Complaint as though fully set
forth at length.

Defendant is an entity engaged in an industry or activity affecting commerce which
employed 15 or more employees in all of its facilities each working day during each of 20
or more calendar workweeks in the current or preceding year.

Plaintiff began her employment with Defendant on April 10, 2019 as a per diem Patient
Service Representative (“PSR”) at their location at 400 Laurel Oak Road, Voorhees, NJ.
Her immediate Supervisor was Walter Harris (“Mr. Harris”).

On August 5, 2019, Plaintiff was promoted to Lead PSR of the float pool- a full-time
position- after only four (4) months of being with Defendant. The speed of her promotion
indicates the trust Defendant had in her professional abilities and the value they felt she
could bring to their organization.

On or about April 2020, Plaintiff's son made a suicide attempt that was publicized in the
news. The trauma from this experience and having to help her son recover mentally and
physically caused Plaintiff to develop mental health issues.

On April 20, 2020, Plaintiff visited a physician who diagnosed her with several mental
health disabilities and prescribed her five (5) different medications which she began
taking immediately. Her medications and psychiatric visits were primarily covered under
her medical insurance policy with Defendant.

On May 12, 2020, Plaintiff requested leave under the Family Medical Leave Act
(“FMLA”) for a period of twelve (12) weeks. This request was endorsed by her
physician.
19.

20.

Case 2:21-cv-02380-PBT Document1 Filed 05/24/21 Page 3 of 8

On May 23, 2020, Defendant approved Plaintiff's request for medical leave, which was
scheduled to commence on June 1, 2020.

On May 31, 2020, the day before her medical leave was to commence, Plaintiff made a
post (“Post”) on her personal Facebook page in response to recent political and social
events taking place in both Pennsylvania and across the country.

. In the Post, Plaintiff lamented that people were taking advantage of protests and

demonstrations to engage in looting in the aftermath of events involving police brutality.
She did not mention a specific race of people in the Post and elaborated in comments
under the Post that she condemns all people who engage in looting, regardless of race. It
is worth noting that this Post was made at approximately 2:45am, a time when Plaintiff
was sedated due to the prescribed medication that she takes at night for her disabilities.
The medication affected her judgment.

. Following her Post, two of Defendant’s employees, Ashley Pizarro (“Ms. Pizarro”) and

Vanna Jones (“Ms. Jones”), engaged in harassment of and gossip about Plaintiff, both at
work and on Facebook (“these Actions”). Ms. Pizarro is a PSR who worked in an office
where Plaintiff was sometimes placed. Ms. Jones is a float Medical Assistant who
Plaintiff occasionally managed. Plaintiff maintains that she had professional relationships
with Ms. Pizarro and Ms. Jones prior to this incident and did not know either of them had
any problems with her.

. The documented incidents of harassment following Plaintiff's Post are as follows.

Plaintiff believes that Ms. Jones and/or Ms. Pizarro were the initiator(s) of these Actions,
or collaborated with others they incited to commit such actions:

e Posting Facebook comments from Ms. Jones’s profile laced with profanity and
pejorative messages, calling Plaintiff a “Donald Trump lover,” and a “Blue Lives
Matter ass-licker;”

e Sending a text message to Plaintiff's phone saying, “[W]hite bread will now be
referred as privilege loaf’ on July 3, 2020;

e Ms. Pizarro making repeated comments on Plaintiff's Post, disparaging her views;

e Signing up Plaintiff for Democratic National Convention (“DNC”) spam text
messages, despite Plaintiff not being a Democrat or having any desire to receive DNC
information;

e Completing a Pornhub application was with Plaintiff's email and information;

e Making attempts to break into Plaintiff's Facebook account were on nine (9) separate
occasions between 7/23/20-7/26/20;

e Making calls to other office staff who informed Plaintiff that her name was being
circulated around the office workplace in a disparaging manner.

. Ms. Jones and Plaintiff are not friends on Facebook, so Ms. Jones went out of her way to

engage and harass Plaintiff on social media.

in
2
25.

26.

30.

Case 2:21-cv-02380-PBT Document1 Filed 05/24/21 Page 4of8

On June 18, 2020, one of Plaintiff's staff members, Shiness Berry (“Ms. Berry”), emailed
Defendant’s management to state that employees of Defendant talk about how Plaintiff
dresses and question the legitimacy of the issues that caused her to go out on leave. Ms.
Berry noted that a Black MA float person stated, “if they don’t fire [Plaintiff] then I quit.”
Plaintiff has reason to believe this statement was made by Ms. Jones. Plaintiff also has
reason to believe that Ms. Jones and Ms. Pizarro initiated negative conversations about
her in the workplace while she was on medical leave and ultimately threatened to quit if
Plaintiff was not fired.

After her Post, Plaintiff's mental health began to deteriorate further in response to the
stalking and harassment she was receiving. This in turn caused her to miss several
psychiatric appointments. The harassment and stalking also forced Plaintiff to have to
change her name on Facebook, change her profile picture to a picture of her dogs instead
of one where she could be identified, and block all employees of Defendant from her

page.

. On June 20, 2020, Plaintiff complained to Defendant’s Human Resources (“HR”)

Department through text that she was being harassed online by Ms. Jones and provided
them with a screenshot of Facebook notifications showing that Ms. Jones was
commenting on her Post. She also informed HR that she heard people were talking about
her at work regarding the Post, and explained that she did not need this type of stress
while she was on medical leave and attempting to care for her son. In response to these
texts, Robin Herman (“Ms. Herman”), an HR Business Partner at Defendant, called
Plaintiff to assure her that everything would be okay and that no action would be taken
against her for her Post.

. On July 1, 2020, Plaintiff was walking through a local recreational area as part of her

daily wellness routine while on medical leave when she ran into Mr. Harris, her
immediate supervisor. When they approached each other, Mr. Harris smiled and said to
her: “Oh I know all the bullshit going on” and then laughed. When she tried to question
him further, Mr. Harris said he could not talk about it, and that all he could say was that
she should enjoy her leave and that he will see her back in the office on August 31. He
then laughed again.

. Later in the day on July 1, 2020, Plaintiff received a call from Ms. Herman and Brian

MeNicholas (“Mr. MeNicholas”), the Director of Clinical Initiatives & Process
Improvement at Defendant. They told Plaintiff that Defendant had ultimately decided to
terminate her for violating Defendant’s code of conduct through her Post. Prior to this
termination, Defendant’s personnel did not have any formal discussions with her about
her Post, nor did they engage in any attempts at disciplinary actions. The termination was
sudden and unexpected, and Plaintiff never received a formal written letter of her
termination.

Defendant was aware that Plaintiff was on medical leave at the time of her termination,
and also of the correlation between her medical problems and her son’s publicized

4
33.

an

36.

37.

38.

Case 2:21-cv-02380-PBT Document1 Filed 05/24/21 Page 5of8

suicide attempt. They were also aware that Plaintiff was relying on her insurance
coverage through Defendant to receive treatment. Additionally, and reprehensibly,
Defendant prematurely ended Plaintiff's insurance coverage a month early by
inaccurately listing her termination date as June 30 instead of July 1. Defendant’s
premature termination forced Plaintiff to have to cancel several psychiatric appointments
that had been scheduled during the month of July, which further adversely impacted
Plaintiff's mental health.

. To the best of Plaintiff's knowledge, both Ms. Pizarro and Ms. Jones are still employed

with Defendant, and to Plaintiff's knowledge have not suffered any disciplinary actions.

. Plaintiff has previously reported to HR incidents of racial insensitivity conducted by

other employees of Defendant and has been questioned as a witness regarding racial
insensitivity reports filed by other employees. Throughout these incidents, Plaintiff
remained professional and went out of her way to bring these issues to supervision’s
knowledge discreetly so as not to disrupt office workplace dynamics. For other incidents
of racial insensitivity, many of which involved Black employees, the employees were
given warnings or sent to sensitivity training. None of them were abruptly terminated like
Plaintiff.

Since her termination, Plaintiff has filed for unemployment compensation and has been
unable to secure a new position. This discrimination has also caused Plaintiff's mental
health issues to be exacerbated and has caused her to experience severe emotional pain
and suffering, inconvenience, mental anguish, humiliation, loss of enjoyment of life, and
other non-pecuniary losses.

. WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

this Complaint, infra.

COUNT I
DISCRIMINATION VIOLATION of the AMERICANS WITH DISABILITIES
ACTS, 42 U.S.C. § 12101 et seq.

. Plaintiff hereby incorporates the prior paragraphs of this Complaint as though fully set

forth at length.
Plaintiff is an individual with a qualified disability.

Defendant violated the ADA by subjecting Plaintiff to discrimination on the basis of her
actual and/or perceived disabilities and/or records of impairment.

Defendant was aware of Plaintiff's disabilities yet failed to accommodate her disabilities
when they terminated her without warning or any form of progressive discipline while
she was on medical leave and without regard for the fact that she was receiving treatment
through Defendant’s health insurance benefits.
39.

AQ,

41.

42

44,

45.

46.

47.

48.

49.

50.

Case 2:21-cv-02380-PBT Document1 Filed 05/24/21 Page 6of8

Defendant discriminated against Plaintiff and failed to accommodate her disabilities
when they prematurely and reprehensibly cut off her medical insurance a month early
despite knowing that she was actively receiving treatment and medication for her
disabilities through her policy with Defendant.

Defendant failed to accommodate Plaintiff when they terminated her for a Facebook Post
that she made on her personal computer while under the influence of several prescribed
medications that she was taking for disabilities of which Defendant was aware.

Defendant’s conduct caused Plaintiff to experience severe emotional pain and suffering,
inconvenience, mental anguish, humiliation, loss of enjoyment of life, and other non-
pecuniary loss.

. Plaintiff prays that Defendant be required to provide all appropriate remedies available

under the ADA.

COUNT II
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

. Plaintiff hereby incorporates the prior paragraphs of this Complaint as though fully set

forth at length.
Plaintiff is a white female.

Plaintiff made an observational Facebook Post during a period of social unrest outside of
work hours and on her personal computer and was accused by coworkers of being
racially insensitive.

Plaintiff was subjected to discrimination on the basis of race when Defendant chose to
terminate her from employment for the purpose of not upsetting their Black employees.

Plaintiff was subjected to this adverse action despite other employees being accused of
racial insensitivity in the actual workplace and not suffering disciplinary action to the
level of termination.

Defendant’s conduct caused Plaintiff to experience severe emotional pain and suffering,
inconvenience, mental anguish, humiliation, loss of enjoyment of life, and other non-
pecuniary loss.

Plaintiff prays that Defendant be required to provide all appropriate remedies available
under Title VII of the Civil Rights Act.

COUNT Ill
FMLA VIOLATION

Plaintiff hereby incorporates the prior paragraphs of this Complaint as though fully set
forth at length.
Case 2:21-cv-02380-PBT Document1 Filed 05/24/21 Page 7 of 8

On May 12, 2020, Plaintiff applied for leave under the FMLA for a period of twelve (12)

 

 

 

51.
weeks. This request was approved by Defendant on May 23, 2020, and Plaintiff's leave
commenced on June 1, 2020.

52. Defendant violated the FMLA by interfering with Plaintiff's right to take short term
disability medical leave for a serious health condition by terminating her employment
four (4) weeks into her twelve (12) month medical leave.

53. Defendant’s conduct caused Plaintiff to experience severe emotional pain and suffering,
inconvenience, mental anguish, humiliation, loss of enjoyment of life, and other non-
pecuniary loss.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff requests that the Court grant her the following relief against
Defendant:

(a) Compensatory damages;

(b) Punitive damages (where applicable);

(c) Liquidated damages (where applicable);

(d) Emotional pain and suffering;

(e) Reasonable attorneys’ fees;

(f) Recoverable costs;

(g) Pre and post judgment interest;

Respectfully submitted,
BY: /s/ Faye Riva Cohen
LAW OFFICE OF FAYE RIVA COHEN, P. C.
FAYE RIVA COHEN, ESQUIRE
Attorney ID: 18839
2047 Locust Street
Philadelphia, PA 19103
Attorney for Plaintiff
Date:
May 20, 2021
Case 2:21-cv-02380-PBT Document1 Filed 05/24/21 Page 8 of 8

VERIFICATION

i. Marsha ©. Vanhook. hereby verify that |am the Plant’ iy the wilh
Complaint and (hat the statenvents made in the fercgoing Compliant are

Lnowledge, infermation and belie®

vthe penalties of 18 Pa. C.S.A. $4904, relating to

 

lt understand that false staigments are made

    

unsswern falsification to authorities.

 

 

tie and correc? to tie best af ny
